DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case, it appears that:
Claim 10: “that conforms to a predetermined indicator”  has not been described in the specification.
Claim 11: “that confirms to a predetermined indicator” has not been described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 10, 11: it is not clear what applicant means by a predetermined indicator. Perhaps applicant should amend claims 10 and 11 as follows: --… effective information on the basis of various parameters obtained in advance—  in accordance with the specification. Is this proper interpretation of claims 10 and 11?
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as
otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: estimation unit configured to throughout the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-9, 12-14 and the dependent claims are allowed because the prior art fail to teach a system comprising: a first acquisition unit configured to acquire first biological information of a target, the first acquisition unit including at least one first sensor; a second acquisition unit configured to acquire second biological information of the target, the second acquisition unit including at least one second sensor different from the at least one first sensor of the first acquisition unit; and an estimation unit configured to estimate a thermal comfort of the target based first biological information and the second biological information; the estimation unit being further configured to estimate a first thermal comfort of the target based on the first biological information; and estimates the thermal comfort of the target based on the first biological information and the second biological information; and when the second acquisition unit does not acquire the second biological information, the estimation unit is further configured to set, as the thermal comfort of the target, the first thermal comfort that is corrected using previous thermal comfort of the target estimated by the estimation unit based on at least the second biological information previously acquired by the second acquisition unit, in combination with the remaining limitations of claims 1, 4-7, 9, 13-14. Claim 2 is allowed because the prior art fail to teach a system comprising: a first acquisition unit configured to acquire first biological information of a target, the first acquisition unit including at least one first sensor;
a second acquisition unit configured to acquire second biological information of the target, the second acquisition unit including at least one second sensor different from the at least one first sensor of the first acquisition unit;
a first estimation unit configured to estimate a first thermal comfort of the target based on the first biological information;
a second estimation unit configured to estimate a thermal comfort of the target based on the first biological information and the second biological information; and
a correction unit configured to correct the first thermal comfort, when the second acquisition unit does not acquire the second biological information, using previous thermal comfort of the target estimated by the second estimation unit based on the at least the second biological information previously acquired by the second acquisition unit.
W02014071046A1/ Desmet et al. (U.S. 20160018119) teaches to control (controller/ estimation unit) a thermal comfort of a person based on a sensed physiological condition of the person/ biological information (any of heart rate, pulse, blood pressure, temperature, respiration, perspiration, blood oxygen level, etc. and combinations thereof) using a wristband sensor (any of armband, belt, watch, glasses, closing, etc., and combinations thereof). The controller/ estimation unit determined a comfort level based on the biological information and turning on (regulate the speed) the fan of the HVAC [0017].
JP2011102683A teaches to obtain a reference (previously acquired) biological/ physiological information such as a heart rate and a body temperature by modification
of the sensed information. JP teaches to update the environmental/ thermal comfort provided by an air conditioning based on the comparison of the (sensed/ measured) information with the reference.
W02019078308A1 discloses a body temperature sensor 56, a heart rate sensor 58, a control device 11 connected to a fan 6 based on the measured parameters.
The prior art does not teach the following limitation of claim s 1 and 2: “when the second acquisition unit does not acquire the second biological information, the estimation unit is further configured to set, as the thermal comfort of the target, the first thermal comfort that is corrected using previous thermal comfort of the target estimated by the estimation unit based on at least the second biological information previously acquired by the second acquisition unit”.
CN 109489202A discloses a comprising an acquisition unit/ module acquiring biological parameters of a target, a temperature sensor and heart rate sensor (first and second sensors) to detect the body temperature/ first biological parameter and the heart rate/ second biological parameter of the target (thus, the unit/ module should include two modules/ circuits: for acquiring the temperature and for acquiring the heart rate) and sending a command to the conditioner control (estimation unit to estimate what the temperature of the room/ thermal comfort should be) to start an air conditioning for adjusting temperature of the room/ thermal comfort according to the temperature and heart rate of the target (two biological information).
CN does not explicitly teach the limitation including: "when the second acquisition unit does not acquire the second biological information, the estimation unit is further configured to set, as the thermal comfort of the target, the first thermal comfort that is
corrected using previous thermal comfort of the target estimated by the estimation unit based on at least the second biological information previously acquired by the second acquisition unit’, as stated in claim 1.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/20/22 have been fully considered.
Claim interpretation: Applicant’s arguments with respect to the acquisition unit being a sensor are persuasive. However, applicant’s arguments with respect to the estimation unit is not persuasive. It appears from the specification that the estimation unit could be just a generic computer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
July 05, 2022